Appeal from a judgment (denominated order and judgment) of the Supreme Court, Wyoming County (John M. Curran, J.), entered October 24, 2007 in a proceeding pursuant to CPLR article 78. The judgment, among other things, dismissed the petition.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the *1007decision at Supreme Court (Friedhaber v Town Bd. of Town of Sheldon, 16 Misc 3d 1140[A], 2007 NY Slip Op 51772[U] [2007]). Present—Hurlbutt, J.P., Martoche, Smith, Centra and Peradotto, JJ. [See 16 Mise 3d 1140(A), 2007 NY Slip Op 51772(U).]